Silverman, J. P.,
concurs in a memorandum as follows: In my view “the sparse and unrevealing affidavits on behalf of plaintiffs” completely fail to comply with the obligation of a party “who opposes a motion for summary judgment to assemble, lay bare and reveal his proofs, in order to show that the matters set up in his [pleading] are real and are capable of being established upon a trial” (Di Sabato v Soffes, 9 AD2d 297, 301), and are thus insufficient to raise a triable issue of fact. However, it seems highly probable that the plaintiffs tenants’ occupancy of the apartments was exactly of the type the parties contemplated and the landlord agreed to. This gives rise to problems of conflicting equities which I think should be further explored before final judgment is rendered, and I, therefore, concur in the denial of summary judgment. Settle order.